ORDER Patchett, J. This cause coming on to be heard on the Respondent's motion to dismiss verified complaint, and the Claimant's brief in support of claim for equitable relief, and the written responses of the parties thereto, a commissioner of this Court having conducted an evidentiary hearing, the Court having heard oral argument and being fully advised in the premises, the Court finds: 1. For the reasons hereinafter set forth, the Court grants in part the motion to dismiss, denies in part the motion to dismiss and denies the Claimant's request for equitable relief. 2. The critical issue in this case is whether the Court of Claims has jurisdiction to determine equitable claims. Our prior decisions could be interpreted as holding that we do not have such jurisdiction (e.g. see generally National Railroad Passenger Corporation v. State (1983), 36 Ill. Ct. Cl. 265, 266, 267; New Life Development Corp. v. State (1992), 45 Ill. Ct. Cl. 65, 89; Gass v. State (1990), 44 Ill. Ct. Cl. 186, 195-196). But see Hicks v. State (1978), 32 Ill. Ct. Cl. 529 where the Court stated: “We believe that this Court does possess limited equitable powers including authority to enter an award reforming a deed. It must be remembered that such an award would still require some legislative action to carry out the award, and that in so holding, the Court does not imply that it has general equitable powers.” Decisions of the Supreme and Appellate courts are urged by Claimant as supporting the exercise of broad equitable powers, including the issuance of injunctions, by this Court. See Ellis v. Board of Governors of State Colleges and Universities (1984), 102 Ill. 2d 387, 466 N.E.2d 202; Management Association of Illinois, Inc. v. Board of Regents of Northern Illinois University (1st Dist., 1993), 248 Ill. App. 3d 599, 618 N.E.2d 694; Brucato v. Edgar (1st Dist., 1984), 128 Ill. App. 3d 260, 470 N.E.2d 615; Liebman v. Board of Governors of State Colleges and Universities (1st Dist., 1979), 79 Ill. App. 3d 89, 398 N.E.2d 305; and Sternberg v. Bond (5th Dist., 1975), 30 Ill. App. 3d 874, 333 N.E.2d 261. 3. As stated by the Supreme Court in Ellis, supra, 466 N.E.2d at 206-207: “It is clear that since we have decided that the Board is an arm of the State and must be sued in the Court of Claims, whether the plaintiffs cause of action sounds in tort, or in contract for breach of her employment contract, or is for a violation of section 8(3), the Court of Claims has exclusive jurisdiction. Section 8(a) states, ‘All claims against the state founded upon any law of the State of Illinois * * V (Emphasis added.) (Ill. Rev. Stat. 1981, ch. 37, par. 439.8(a).) Certainly, section 8(3) is a law of the State of Illinois. Section 8(b) would be applicable if plaintiffs suit were based on a breach of her employment contract. (See S.J. Groves & Sons Co. v. State (1982), 93 Ill. 2d 397, 67 Ill. Dec. 92, 444 N.E.2d 131.) And under section 8(d), a cause of action against the Board, sounding in tort, would come within the exclusive jurisdiction of the Court of Claims. Because plaintiff seeks injunctive relief, in addition to money damages, does not mean, as plaintiff asserts, that her suit must be severed into two parts, that portion of the suit for money damages being brought in the Court of Claims and the other portion being brought in tire circuit court. As the appellate court correctly noted, Bio-Medical Laboratories, Inc. v. Trainor (1977), 68 Ill. 2d 540, 12 Ill. Dec. 600, 370 N.E.2d 223, stands for the proposition that if a plaintiff is not attempting to enforce a present claim against the State, but rather seeks to enjoin a State officer from taking future actions in excess of his delegated authority, then tire immunity prohibition does not pertain. (68 Ill. 2d 540, 548,12 Ill. Dec. 600, 370 N.E.2d 223.) However, we agree with the appellate court that the plaintiffs suit in the instant case is clearly based upon a present claim which has the potential to subject the State to liability and thus must be brought in the Court of Claims." In Ellis, the plaintiff alleged that she had been constructively discharged without good cause and sought money damages and injunctive relief. In Management Association of Illinois, supra, plaintiff, a not-for-profit corporation engaged in providing education and training services to companies brought suit against Northern Illinois University and six former employees of plaintiff who left plaintiff to work for the University. The action sought money damages and injunctive relief. The Appellate Court, 618 N.E.2d at 700, stated: “The Court of Claims does have jurisdiction to grant injunctive relief. In Fernandes v. Margolis (1990), 201 Ill. App. 3d 47, 51, 146 Ill. Dec. 736, 558 N.E.2d 699, the court held that a claim of retaliatory discharge from state employment which sought injunctive relief in addition to damages was under the exclusive jurisdiction of the Court of Claims. In Liebman v. Board of Governors of State Colleges and Universities (1979), 79 Ill. App. 3d 89, 93, 34 Ill. Dec. 630, 398 N.E.2d 305, the court stated that the plaintiffs request for injunctive relief did not alter the basic nature of the complaint which was an action against the State based on a contract. Therefore, the Court of Claims had exclusive jurisdiction. For the Court of Claims to have jurisdiction to grant an injunction, the injunction must either (1) control the operation of the State (G.H. Sternberg & Co. v. Bond (1975), 30 Ill. App. 3d 874, 877, 333 N.E.2d 261) (intent was to enjoin all members of state government including successor director who performed no wrongful acts), see also Hudgens v. Dean, 75 Ill. 2d at 357, 27 Ill. Dec. 193, 388 N.E.2d 1242 (injunction required affirmative act by State to rebuild road); or (2) involve a present claim against the State. In Ellis v. Board of Governors of State Colleges and Universities (1984), 102 Ill. 2d 387, 80 Ill. Dec. 750, 466 N.E.2d 202, a professor claimed she had been discharged without good cause from her tenured position at a State university. She sought damages and an injunction requiring the university to reinstate her. (Ellis, 102 Ill. 2d at 389, 80 Ill. Dec. 750, 466 N.E.2d 202.) The Court of Claims had exclusive jurisdiction: (quoting Ellis).” We have never issued an injunction, and, notwithstanding the decisions set forth above, do not believe that the General Assembly ever intended that we would enjoin State agencies. Our decisions declining to exercise broad equitable powers have not evoked a legislative response to the contraiy. In the absence of specific statutory provisions empowering us to issue injunctions we decline to do so. 4. Having determined that .we do not have authority to grant the relief sought by Claimant, we deny the Claimant’s request for equitable relief, and we dismiss counts I (declaratory judgment and injunctive relief) and count II (specific performance). 5. Respondent has moved to dismiss the Claimant’s five-count complaint on the additional grounds that (1) counts I, II, and III are premised on a breach of contract theoxy and that no contract is aUeged or exists; (2) count IV alleges intentional infliction of emotional distress and must be dismissed for failure, within one year of the date of injury, to file a notice of intention to commence the action pursuant to 705 ILCS 505/22 — 1; and (3) count V should be dismissed for the reason that it seeks punitive damages against the Respondent and there is no authority for such damages. Respondent also urges that Claimant has failed to exhaust her administrative remedies. 6. A fair reading of the record in this case indicates that the Claimant proceeds on the theory that the contractual underpinning of this claim is not the curriculum requirements prescribed by the Committee on Student Promotions, but is the contractual relationship with the university from the date of admission through the last date of termination. We believe that at this stage of the proceeding the record supports the existence of a contractual relationship. (See generally, Sternberg v. Chicago Medical School (1977), 69 Ill. 2d 320.) The Claimant paid tuition, adhered to school requirements, and generally engaged in a course of conduct demonstrating consideration for the contract. This finding, however, does not preclude the Respondent from asserting the lack of such a relationship as a defense. We also find that Respondent’s assertion that the proper authorities had not entered into such a contract to be without foundation since all of the practices, policies and procedures used in this case were the Respondent’s. 7. Claimant was terminated from the program on July 30, 1993. Her complaint in this Court was filed on January 10, 1995, more than one year after her termination. She never filed the notice of intent required by 705 ILCS 505/22 — 1. Even if we construed the filing of the complaint as satisfying the notice requirement, it was not done within the required time. Count IV will be dismissed. 8. We have previously expressly ruled on the question of whether we have the authority to award punitive damages. We do not. (See Brown v. Southern Illinois University (1994), 47 Ill. Ct. Cl. 336.) Count V will be stricken. 9. We find that the Claimant sufficiently exhausted her administrative remedies. It is therefore ordered: A. The Respondents motion to dismiss is granted to the extent that counts I, II, IV and V are stricken. B. In regards to count III, the motion to dismiss is denied.